NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



PHILLIP CRAIG DESMUKE, DOC #18788, )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-1102
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
                                   )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender; and Nicholas Martino, Special
Assistant Public Defender, Bartow
(substituted as counsel of record), for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.